NUMBERS 13-18-00017-CR AND 13-18-00018-CR

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


SAMUEL LEAL,                                                                      Appellant,

                                               v.

THE STATE OF TEXAS,                                                               Appellee.


                     On appeal from the 319th District Court
                           of Nueces County, Texas.


                            MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Hinojosa
         Memorandum Opinion by Chief Justice Contreras
       Appellant Samuel Leal waived his right to a jury trial, entered into a plea agreement

with the State, and pleaded no contest to two counts1 of aggravated robbery, a first-

degree felony. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West, Westlaw through 2017



       1One count is under appellate cause number 13-18-00017-CR and one is under appellate cause
number 13-18-00018-CR.
1st C.S.). The trial court accepted the plea agreement and sentenced appellant to thirty-

five years for each count, with the sentences to run concurrently. Appellant appealed,

and his court-appointed appellate counsel has filed two Anders briefs stating there are no

arguable grounds for appeal. See Anders v. California, 386 U.S. 738, 744 (1967). We

affirm.

                                    I.     ANDERS BRIEF

          Under each appellate cause, appellant’s appellate counsel has filed a motion to

withdraw and a brief in support thereof in which he states that he has diligently reviewed

the entire record and has found no non-frivolous grounds for appeal. See id.; High v.

State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978). Counsel’s briefs meet

the requirements of Anders as they each present a thorough, professional evaluation of

the records showing why there are no arguable grounds for advancing any appeal. See

In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In

Texas, an Anders brief need not specifically advance ‘arguable’ points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44

(Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991) (en banc).

          In compliance with High v. State, 573 S.W.2d at 813, and Kelly v. State, 436
S.W.3d 313, 319–20 (Tex. Crim. App. 2014), counsel carefully discussed why, under

controlling authority, there is no reversible error in the trial court’s judgments. Appellant’s

counsel has also informed this Court that for each appellate cause he has: (1) notified

appellant that he has filed an Anders brief and a motion to withdraw; (2) provided

appellant with copies of both filings; (3) informed appellant of his rights to file a pro se

                                              2
response,2 to review the record preparatory to filing that response, and to seek

discretionary review in the Texas Court of Criminal Appeals if this Court finds that the

appeal is frivolous; and (4) provided appellant with a form motion for pro se access to the

appellate records with instructions to file the motion in this Court. See Anders, 386 U.S.

at 744; Kelly, 436 S.W.3d at 319–20; see also In re Schulman, 252 S.W.3d at 609 n.23.

More than an adequate time has passed, and appellant has not filed a pro se response.

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the records and counsel’s briefs, and we have found

no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

2005) (“Due to the nature of Anders briefs, by indicating in the opinion that it considered

the issues raised in the briefs and reviewed the record for reversible error but found none,

the court of appeals met the requirement of Texas Rule of Appellant Procedure 47.1.”);

Stafford, 813 S.W.2d at 509.

                                   III.     MOTION TO WITHDRAW

        In accordance with Anders, appellant’s counsel has asked this Court for

permission to withdraw under each appellate cause number. See Anders, 386 U.S. at

744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffrey v. State, 903 S.W.3d
776, 779–80 (Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is

frivolous, he must withdraw from representing the appellant.                      To withdraw from



        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n. 23 (Tex. Crim. App. 2008).

                                                    3
representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.”) (citations omitted)). We

grant counsel’s motions to withdraw.

        Within five days of this Court’s opinion, counsel is ordered to send a copy of this

opinion and this Court’s judgment to appellant and advise him of his right to file a petition

for discretionary review.3 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 67 (Tex. Crim. App. 2006).

                                           IV.      CONCLUSION

        We affirm the trial court’s judgments.

                                                                             DORI CONTRERAS
                                                                             Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of March, 2019.




         3 No substitute counsel will be appointed. If appellant seeks further review by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for discretionary
review must be filed with the clerk of the Court of Criminal Appeals, see id. R. 68.3(a), and must comply
with the requirements of the Texas Rule of Appellate Procedure. See id. R. 68.4.
                                                       4